Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The present invention pertains to packet transmission with error correction.
The claimed invention (claim 1 as representative of the independent claims) recites in part:
“…a protocol stack to:
receive information from the processor; 
generate one or more transaction layer packets based on the information; 
generate one or more flits comprising the transaction layer packets (TLPs), individual of the flits protected by a flit-level cyclic redundancy check (CRC) scheme and a flit- level forward error correction (FEC) scheme, wherein individual of the flits comprise a plurality of FEC codes, each FEC code corresponding to a respective subset of TLPs of the flit, and wherein the TLPs of the respective subsets are interleaved in the flit; and 
transmit the one or more flits across one or more lanes of a link to a receiving device.”
The prior arts of record (Willey et al. US Pub. No. 2014/0115420 as an example of such prior arts) teach a device with a processor, a protocol stack, generation of one or more flits comprising the transaction layer packets, individual of the flits protected by 
“…generate one or more flits comprising the transaction layer packets (TLPs), individual of the flits protected by a flit-level cyclic redundancy check (CRC) scheme and a flit- level forward error correction (FEC) scheme, wherein individual of the flits comprise a plurality of FEC codes, each FEC code corresponding to a respective subset of TLPs of the flit, and wherein the TLPs of the respective subsets are interleaved in the flit; and 
transmit the one or more flits across one or more lanes of a link to a receiving device.”

As such, modification of the prior arts of record can only be motivated by hindsight reasoning, or by changing the intended use and function of the prior arts. Therefore, it is not clear that one of ordinary skill in the art at the time of the invention would have made the necessary modifications to the prior arts of record to encompass the limitations set forth in the present claims. Moreover, none of the prior arts of record, taken either alone or in combination, anticipate or render obvious the combined specifics of the claimed invention. Hence, claims 1, 3-10, 12-17 and 19-28 are allowable over the prior arts of record.

	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA H BRITT whose telephone number is (571)272-3815.  The examiner can normally be reached on Monday - Thursday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


CYNTHIA H. BRITT
Primary Examiner
Art Unit 2111



/CYNTHIA BRITT/Primary Examiner, Art Unit 2111